33 N.Y.2d 718 (1973)
In the Matter of Jacob D. Fuchsberg, Appellant,
v.
John P. Lomenzo, as Secretary of State of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 18, 1973.
Decided October 23, 1973.
George A. Katz and Marilyn Cohen for appellant.
Thomas J. Spargo and John W. Tabner for Charles D. Breitel and Caryl A. Russell, respondents.
Louis J. Lefkowitz, Attorney-General (James G. McSparron and Ruth Kessler Toch of counsel), for John P. Lomenzo, Secretary of State, respondent.
Concur: Chief Judge FULD and Judges BURKE, GABRIELLI, JONES, WACHTLER, MARTUSCELLO[*] and SHAPIRO[*].
Order affirmed, without costs, in the following memorandum: Contrary to the contention of the petitioner, the Secretary of State had power and jurisdiction to invalidate his independent *720 nominating petition. Since the weight of evidence preponderates in favor of the findings of the Appellate Division, the order appealed from should be affirmed, without costs, on the opinion of that court. We would but add that, in reaching this decision, we have actually made our own tabulation and computations of the signatures in dispute.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution in place of BREITEL and JASEN, JJ.